In an action by the wife for a judicial separation, the husband appeals from an order of the Supreme Court, Kings County, dated February 27, 1961, which referred to an Official Referee to hear and report (or to hear and determine if both parties consent), a motion by the wife to punish the husband for contempt by reason of his failure to pay arrears in alimony, and a cross motion by the husband to dismiss the complaint for lack of prosecution and for other relief. Appeal dismissed, without costs, on the grounds: (1) that plaintiff has not consented that an Official Referee hear and determine the motions; and (2) that an order referring a matter to an Official Referee to hear and report is not appealable (Rayex Corp. v. Sanchez, 6 A D 2d 903; Cameron v. Cameron, 2 A D 2d 979; Newcomb v. Newcomb, 281 App. Div. 689; Bazel v. Bazel, 282 App. Div. 952, and cases therein cited). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.